United States Court of Appeals
                        For the First Circuit


No. 20-1173

                         THOMAS A. RUSSOMANO,

                         Plaintiff, Appellee,

                                  v.

                          NOVO NORDISK INC.,

              Defendant/Third Party Plaintiff, Appellant,

                                  v.

                    BIOMARIN PHARMACEUTICAL, INC.,

                   Third Party Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Allison D. Burroughs, U.S. District Judge]


                                Before

                    Torruella, Lynch, and Kayatta,
                            Circuit Judges.


     S. Elaine McChesney, Bryan Killian, and Morgan, Lewis &
Bockius LLP on brief for appellant.
     Christopher M. Morrison and Jones Day on brief for appellees.


                             June 2, 2020
             LYNCH,   Circuit        Judge.     Pharmaceutical     company     Novo

Nordisk Inc. ("Novo Nordisk") filed a motion for a temporary

restraining    order     and    preliminary      injunction    against     Thomas

Russomano,     one     of      its     former     employees,     and     BioMarin

Pharmaceutical, Inc. ("BioMarin"), another pharmaceutical company

and Russomano's current employer.               The motion sought to enforce

the terms of a confidentiality and non-compete agreement that

Russomano signed when he was employed at Novo Nordisk.                         The

agreement forbade Russomano from working for a competitor in

certain positions for a year after the end of his Novo Nordisk

employment and from ever disclosing any confidential information.

             The district court denied Novo Nordisk's motion because

it found that Novo Nordisk could not show a likelihood of success

on the merits. The court found that Russomano was likely no longer

bound by the non-compete portion of the agreement because, by its

terms,   those       provisions       expired    twelve   months       after    the

termination of Russomano's employment, and Novo Nordisk briefly

laid him off in 2018 before rehiring him without having him sign

a new non-compete agreement.            Novo Nordisk argues that Russomano

was not laid off in 2018 but instead transferred positions within

the company, such that his employment was not terminated until

Russomano resigned in early 2020.             Finding no abuse of discretion,

we affirm the district court's denial of Novo Nordisk's motion.




                                        - 2 -
                                          I.

A.    Factual Background

              Russomano began his employment with Novo Nordisk on

January 25, 2016, as a Hemophilia Community Specialist for the New

England region.         As a condition of his employment, he signed a

confidentiality and non-compete agreement on December 14, 2015.

The       non-compete       provisions     applied        "during     [Russomano's]

employment     and   for     a   period   of     twelve    months    following      the

termination of [his] employment for any reason, voluntary or

involuntary."

              On October 24, 2016, Novo Nordisk told Russomano that

his position was being eliminated, and he would be laid off.                         On

November 18, 2016, Russomano's employment was terminated, along

with all other fifteen to twenty employees in the same role.                         He

reapplied     for    open    positions     at    Novo     Nordisk,    and   after    an

approximately three-week period during which Novo Nordisk did not

employ him, on December 8, 2016, the company rehired Russomano as

a Hemophilia Therapy Manager for the Penn West region, encompassing

New York, Pennsylvania, and West Virginia.

              The job started on December 12, 2016.1                  This position

differed from his previous one in several ways.                      His salary was

higher,     the   region     his   position      covered     was    larger,   and    he


      1       In June 2017, Russomano's territory was changed to New
England.


                                         - 3 -
interacted with patients less often.                 As a condition of being

rehired, Russomano signed a second confidentiality and non-compete

agreement on December 7, 2016, which was identical to the 2015

agreement.

             Approximately a year and a half later, on June 20, 2018,

Novo Nordisk sent Russomano a new letter informing him that it was

eliminating his position and terminating his employment as part of

a "realignment" of its business.           The letter stated: "Based on the

new operating model design, your position will be eliminated and

your employment will end effective August 3, 2018 (the 'Separation

Date')."      The    letter   acknowledged         that   "one   of   [his]   first

priorities . . . will be finding new employment" and encouraged

Russomano to apply for "a number of open positions throughout the

organization."        Finally,     the    letter    discussed     the    conditions

Russomano    would    need    to   meet    in   order     to   receive   severance

benefits, which included remaining in his role until the Separation

Date, abiding by the company's rules and policies, and "not

accept[ing] an alternate position with Novo Nordisk prior to the

Separation Date."

             Russomano then applied for open positions in the company

and, after interviewing, was offered the different position of

Senior Hemophilia Community Liaison -- New York, NY.                  Novo Nordisk

sent Russomano a letter "formally confirm[ing his] transfer" to

the new position.        Russomano's start date in the new role was


                                     - 4 -
"[e]ffective August 6, 2018," a Monday three days after the Friday

end   date   specified    in   the    earlier    letter   Novo       Nordisk    sent

Russomano     notifying    him       of    his   employment's        termination.

Russomano was not required to sign a new confidentiality and non-

compete agreement as part of accepting this new job.

             Senior   Hemophilia     Community     Liaison     was    a   new   role

within the organization.           The offer letter Russomano received

described the role as offering him "the opportunity to work with

new colleagues and learn a new area."               Russomano was no longer

responsible     for   interfacing         with   prescribers     and      potential

prescribers.    The boundaries of his territory changed again.                   And

his incentive compensation was decreased by more than ten thousand

dollars.

             Russomano resigned from his position at Novo Nordisk on

January 6, 2020.      His first day at BioMarin as a "Senior Account

Manager -- Hemophilia Gene Therapy" was January 21, 2020.

B.    Procedural History

             Despite Russomano's request, Novo Nordisk declined to

give Russomano written assurance that it did not intend to try to

enforce the non-compete provisions of the agreement against him

for his new role at BioMarin.         In consequence, on January 9, 2020,

Russomano sued Novo Nordisk in state court seeking a declaratory

judgment that his future employment with BioMarin would not violate




                                      - 5 -
a    confidentiality          and    non-compete    agreement   he    signed     while

working at Novo Nordisk.2

                Novo Nordisk removed the case to federal court on January

15, 2020, and filed counterclaims against Russomano on January 21,

2020,        for     breach     of     contract,     unfair     competition,       and

misappropriation of trade secrets.                 The same day, it also filed a

third-party complaint against BioMarin for tortious interference

with a contract, unfair competition, and misappropriation of trade

secrets.

                On January 21, 2020, Novo Nordisk filed a motion for a

temporary restraining order and preliminary injunction against

Russomano and BioMarin.               In its motion, Novo Nordisk asked the

district court (1) to enjoin Russomano, for a year, from violating

the terms of the Agreements; (2) to enjoin BioMarin, for a year,

from employing Russomano in violation of the Agreements; and (3)

to   enjoin        Russomano    and    BioMarin    from    "using,   disclosing    or

misappropriating"          confidential       information.           Russomano     and

BioMarin opposed the motion on January 21 and 24, 2020.

                The district court heard testimony on Novo Nordisk's

motion on January 27 and 28, 2020.                  Russomano testified, as did

John        Cones,   the   BioMarin      employee    who    recruited    and     hired


        2 Russomano's    complaint   only   mentioned    the   2015
confidentiality and non-compete agreement.      The district court
proceedings have since made clear that he signed a second identical
agreement in 2016.


                                          - 6 -
Russomano, and Tammy Shelor-Blain, a Novo Nordisk BioPharm Region

Director who supervised Hemophilia Therapy Managers and Community

Liaisons like Russomano.   The parties submitted evidence including

declarations   from   Russomano,    Cones,   Shelor-Blain,   and   Keith

Middleton, a Novo Nordisk Human Resources employee.

          The court denied Novo Nordisk's motion for a temporary

restraining order and preliminary injunction on February 5, 2020.

It wrote that "at this stage," based on a "review of the evidence

presented," Russomano's employment subject to his December 7,

2016, agreement with Novo Nordisk was terminated on August 3, 2018.

The court viewed the language Novo Nordisk used in its letter

notifying Russomano that his position would be eliminated as

unambiguous, and it rejected Novo Nordisk's argument that the

termination of Russomano's employment was conditional upon him not

finding a new position with the company. It found that the twelve-

month non-compete provisions he agreed to in 2016 had expired in

August 2019, twelve months after he left his position in August

2018, and Russomano thus was free to work in any role at BioMarin.3

          Novo Nordisk timely appealed the district court's denial

of the preliminary injunction on February 7, 2020.             We have

jurisdiction under 28 U.S.C. § 1292(a)(1).




     3    The court noted that the confidentiality provisions
extend indefinitely and are still in effect.


                                   - 7 -
                                      II.

A.   Standard of Review and Choice of Law

             A trial court ruling on a motion for a preliminary

injunction    must   consider   the    following    four   factors:   "'the

movant's likelihood of success on the merits'; 'whether and to

what extent the movant will suffer irreparable harm' in the absence

of injunctive relief; 'the balance of [relative] hardships,' that

is, the hardship to the nonmovant if enjoined as opposed to the

hardship to the movant if no injunction issues; and 'the effect,

if any, that an injunction [or the lack of one] may have on the

public interest.'"     CVS Pharmacy, Inc. v. Lavin, 951 F.3d 50, 55

(1st Cir. 2020) (alterations in original) (quoting Corp. Techs.,

Inc. v. Harnett, 731 F.3d 6, 9, (1st Cir. 2013)).

             Novo Nordisk's likelihood of success on the merits is

the factor that "weighs most heavily in the preliminary injunction

analysis." Id. (citing Ross-Simons of Warwick, Inc. v. Baccarat,

Inc., 102 F.3d 12, 16 (1st Cir. 1996)).            "[I]f the moving party

cannot demonstrate that he is likely to succeed in his quest, the

remaining factors become matters of idle curiosity."          Maine Educ.

Ass'n Benefits Tr. v. Cioppa, 695 F.3d 145, 152 (1st Cir. 2012)

(alteration in original) (quoting New Comm Wireless Servs., Inc.

v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002)).4


     4    Winter v. Natural Resources Defense Council, Inc., 555
U.S. 7 (2008), says it requires the movant to show "that he is


                                  - 8 -
          We review the district court's ruling on a motion for a

preliminary injunction for abuse of discretion.         Voice of the Arab

World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 31 (1st Cir.

2011). Within that framework, "we examine legal questions de novo,

findings of fact for clear error, and the balancing of the four

factors for abuse of discretion."        CVS Pharmacy, Inc., 951 F.3d at

55.

          When evaluating the likelihood of success on the merits

in a diversity case, we apply state law for the substantive rules

of decision. Id. at 55 n.4.         Novo Nordisk argues that the

appropriate    law    to    apply   is   New   Jersey   law   because   the

confidentiality      and   non-compete   agreement   specified   that   New

Jersey law should apply.       Russomano and BioMarin argue that under

Massachusetts law, the law of the forum state, the choice-of-law

provision is invalid because Russomano did not have a meaningful



likely to succeed on the merits, that he is likely to suffer
irreparable harm in the absence of preliminary relief, that the
balance of equities tips in his favor, and that an injunction is
in the public interest." Id. at 20. Some have suggested that
Winter may well allow variations of this formulation. See id. at
51 (Ginsburg, J., dissenting) ("[C]ourts have evaluated claims for
equitable relief on a 'sliding scale,' sometimes awarding relief
based on a lower likelihood of harm when the likelihood of success
is very high. This Court has never rejected that formulation, and
I do not believe it does so today."); see generally Bethany M.
Bates, Note, Reconciliation After Winter: The Standard for
Preliminary Injunctions in Federal Courts, 111 Colum. L. Rev. 1522,
1537-48 (2001) (surveying other circuits' approaches).          The
approach taken is immaterial here. The likelihood of success on
the merits is so low, as we further discuss below, that it would
overwhelm any of the other factors.


                                    - 9 -
choice in accepting this term and, separately, it would violate

Massachusetts public policy to continue to enforce a non-compete

agreement   after   there   was   a    material   change   in   Russomano's

employment at Novo Nordisk.           They argue that Massachusetts law

should apply instead.

            The district court declined to determine which state law

applied because the states' laws are substantially similar for

these purposes, and it cited cases from both New Jersey and

Massachusetts in its analysis.5         See Darr v. Plaintiffs' Interim

Exec. Comm. (In re TelexFree), 941 F.3d 576, 584 n.5 (1st Cir.

2019) ("[W]hen the result in a case will not be affected by the

choice of law, an inquiring court, in its discretion, may simply

bypass the choice." (alteration in original) (quoting Lexington

Ins. Co. v. Gen. Accident Ins. Co. of Am., 338 F.3d 42, 46 (1st

Cir. 2003))).    We agree and do the same.

B.   There Was No Error in the District Court's Conclusion that
     Novo Nordisk's Termination Letter Was Unambiguous that
     Russomano's Employment Ended on August 2, 2018

            We review legal conclusions, such as the interpretation

of an unambiguous written legal instrument, de novo.               See VFC

Partners 26, LLC v. Cadlerocks Centennial Drive, LLC, 735 F.3d 25,

29 (1st Cir. 2013); see also Kieffer v. Best Buy, 14 A.3d 737, 742

(N.J. 2011); Bank v. Thermo Elemental Inc., 888 N.E.2d 897, 907


     5    Novo   Nordisk   conceded    the   states'            laws    are
"substantially similar" to the district court.


                                  - 10 -
(Mass. 2008).          The district court found that the June 20, 2018,

letter Novo Nordisk sent Russomano unambiguously terminated his

employment.

               Novo Nordisk does not contest that "for Russomano to

continue to be bound not to compete beyond 2019 Novo Nordisk would

have       needed    to    ensure    there   was    no     break   in   employment."

(Alterations omitted.)              Rather, it argues that the terms of the

letter      are     ambiguous   and    Russomano     was    continuously     employed

between December 8, 2016, when he was rehired for the first time,

and January 6, 2020, when he resigned to work for BioMarin.

               This argument is without merit.              The district court did

not err in concluding that the letter laying Russomano off was

unambiguous when it stated that his employment ended "effective

August 3, 2018."           The letter offering him a new position was also

unambiguous: his new position was "[e]ffective August 6, 2018."

The word "effective" has a clear meaning in this context.                         See

Effective,        Black's    Law    Dictionary      (11th    ed.   2019)    (defining

"effective" as "in operation at a given time").                          Russomano's

employment          thus   "terminat[ed]"      as     per    the    terms    of   the

confidentiality and non-compete agreement in August 2018, and he

is free to work for BioMarin as of August 2019.6


       6  In its reply brief,             Novo Nordisk argues for the first
time that its June 20, 2018,             letter notifying Russomano that it
was terminating his employment           can be construed as merely an offer
to terminate his employment,              which Russomano rejected when he


                                        - 11 -
          We need not go farther in our analysis.   Where language

is unambiguous, resort to extrinsic evidence is unnecessary.   See

EventMonitor, Inc. v. Leness, 44 N.E.3d 848, 856 (Mass. 2016) ("A

reviewing court considers extrinsic evidence only when a term in

a contract is ambiguous." (citing Mass. Mun. Wholesale Elec. Co.

v. Danvers, 577 N.Ed.2d 283, 289 (Mass. 1991)));7 Barila v. Bd. of

Ed. of Cliffside Park, No. A-39-18, 2020 WL 1907814, at *12 (N.J.

Apr. 20, 2020) ("[W]hen the intent of the parties is plain and the

language is clear and unambiguous, a court must enforce the




accepted his new position at the company.      This and the other
related arguments made for the first time in the reply brief are
waived.   See United States v. Mayendía-Blanco, 905 F.3d 26, 32
(1st Cir. 2018) ("[A]rguments not raised by a party in its opening
brief are waived.").
     7    We do not foreclose the possibility that Massachusetts
courts might, in appropriate circumstances, refer to extrinsic
evidence to help determine whether the text of an agreement is
ambiguous or not. See, e.g., Robert Indus., Inc. v. Spence, 291
N.E.2d 407, 409 (Mass. 1973) (acknowledging that "[a] lease is to
be read in the light of the circumstances of its execution, which
may enable the court to see that its words are really ambiguous");
see generally Restatement (Second) of Contracts § 214(c) (Am. Law.
Inst. 1981) (allowing extrinsic evidence not only to help with
interpretation of facially ambiguous language but more broadly to
establish "the meaning of the writing, whether or not integrated");
id. cmt. b ("Even though words seem on their face to have only a
single possible meaning, other meanings often appear when the
circumstances are disclosed. In cases of misunderstanding, there
must be inquiry into the meaning attached to the words by each
party and into what each knew or had reason to know.").



                              - 12 -
agreement as written, unless doing so would lead to an absurd

result." (quoting Quinn v. Quinn, 137 A.3d 423, 429 (N.J. 2016))).8

          Novo Nordisk's efforts to find ambiguity in its letter

are unavailing.    The company argues that the termination of

Russomano's employment was conditional on him not securing another

role within the company.     Specifically, it argues that "[t]he

letter did not unambiguously terminate Russomano; rather, the

letter stated that Russomano's job position was going to be

eliminated and that Russomano's employment would be terminated if

he did not transfer to another position within the company."   Not

so.

          The only conditional language in the letter was in

reference to the severance benefits, which were only available to

Russomano if he met certain conditions, including "not accept[ing]

an alternate position with Novo Nordisk prior to the Separation

Date." There was no conditional language in the part of the letter

informing Russomano that his "employment will end."   This explains




      8   Similarly, under New Jersey law, although "[i]f the
language of a contract 'is plain and capable of legal construction,
the language alone must determine the agreement's force and
effect,'" Manahawkin Convalescent v. O'Neill, 85 A.3d 947, 958-59
(N.J. 2014) (quoting Twp. of White v. Castle Ridge Dev. Corp., 16
A.3d 399, 403 (N.J. Super. Ct. App. Div. 2011)), "[e]ven in the
interpretation of an unambiguous contract, we may consider 'all of
the relevant evidence that will assist in determining [its] intent
and meaning,'" id. at 959 (alteration in original) (quoting Conway
v. 287 Corp. Ctr. Assocs., 901 A.2d 341, 346 (N.J. 2006)).


                              - 13 -
why his employment was terminated but he did not receive severance

benefits.

            Likewise, a passing reference to Russomano's "transfer"

in the letter Novo Nordisk sent rehiring him is not enough to

undermine its clear references to the "end" of his employment with

the company in the termination letter and later his "new position."

            Although   we   need   not   consult   extrinsic    evidence   to

confirm that Russomano's employment was terminated briefly in

2018,   the     available      extrinsic     evidence     supports      this

interpretation.    Novo Nordisk concedes that it laid off Russomano

in 2016, and the circumstances surrounding the termination of

Russomano's employment in 2016 are quite similar to what happened

to him in 2018.

            Both times he was laid off as a result of restructuring.

Both times Russomano had to re-apply for open positions in the

organization with no guarantee of being re-hired.              His new roles

were both markedly different than his previous ones.              Both times

he received a new title and different compensation, and he worked

with different populations and in different geographic areas.

            Novo Nordisk argues that Russomano effectively conceded

that his employment with the company was not terminated and instead

he merely was transferred when Russomano testified at the motion

hearing, "I was definitely not unemployed."             This argument is

misleading.    Before stating he was "not unemployed," Russomano


                                   - 14 -
attempted to clarify the terms of the question, asking, "Meaning

like leaving the company? . . . Having a gap?"            Only after the

lawyer agreed to that definition did Russomano say he was "not

unemployed."    Russomano also added afterwards, "I thought of it as

a termination since we did receive, you know, the notice and the

layoff notice and things like that."

            We see no abuse of discretion in the district court's

finding that Novo Nordisk was not likely to succeed on the merits.

Nor do we find any abuse of discretion in its decision not to

analyze the remaining factors in the test for a preliminary

injunction before denying the motion, particularly because Novo

Nordisk's likelihood of success is so low.

                                 III.

            The district court's denial of Novo Nordisk's motion for

a   temporary   restraining   order   and   preliminary   injunction   is

affirmed.    Costs are awarded to Russomano and BioMarin.




                                - 15 -